Order and judgment of the Supreme Court, Kings County, dated December 20, 1966 and May 16, 1967, respectively, affirmed. In our opinion, upon the facts and law applicable, .the authority relied upon by appellant for reversal (People v. Corrado, 22 N Y 2d 308) is not apposite in the instant case. The constitutional validity of a search without a warrant is “the sort of question which can only be decided in the concrete factual context of the individual case” (Sibron v. New York, 392 U. S. 40, 59). Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.